





Exhibit 10.8


FMC CORPORATION
INCENTIVE COMPENSATION AND STOCK PLAN
(As Restated Through February 25, 2016)
HISTORY AND PURPOSE
1.History. In 1995 the Company’s stockholders approved the adoption of the FMC
1995 Stock Option Plan and the FMC 1995 Management Incentive Plan with 3,000,000
shares of Common Stock available for issuance under the two plans combined.
Effective as of February 16, 2001, the Board merged the FMC 1995 Management
Incentive Plan with and into the FMC 1995 Stock Option Plan, and the FMC 1995
Stock Option Plan was restated as provided herein, and renamed the FMC
Corporation Incentive Compensation and Stock Plan (“Plan”)). Also effective as
of February 16, 2001, the Board approved an addition to the authorization of
shares available for issuance under the Plan of 800,000 shares of Common Stock,
making the total shares authorized for issuance under the Plan 3,800,000 as of
that date.
In 2000, the Committee adopted the FMC Corporation Stock Appreciation Rights and
Phantom Stock Plan to provide equity-based cash compensation to foreign
employees in an effort to reduce the foreign income taxes that would otherwise
be payable by such foreign employees if they received traditional grants under
the Plan. The FMC Corporation Stock Appreciation Rights and Phantom Stock Plan
was merged with and into the Plan effective as of February 16, 2001.
In June 2001, the Company distributed substantially all of the net assets
relative to its machinery business into a separate company. FMC Technologies,
Inc. (“Technologies”). Seventeen percent of FMC’s ownership in Technologies was
sold to the public in June 2001, and the remainder was distributed to FMC
shareholders on December 31, 2001 (the “Spin-off”). As a result of the Spin-off,
each unit of FMC Common Stock was adjusted by a factor of 1.9064045. Therefore,
effective as of December 31, 2001, the total number of shares authorized for
issuance under the Plan was adjusted to 7,244,377, in accordance with Section
4.1 of the Plan (which equates to 28,977,508 after the two Common Stock Splits
described below). Similarly, the Option Price per share of Common Stock under
Stock Options outstanding under the Plan as of December 31, 2001 was adjusted by
a factor of .5245476.
Further amendments to the plan were approved on February 23, 2006, to among
other things, increase the number of shares of Common Stock, out of the total
number available for issuance under the Plan, available for Management Incentive
Awards, Restricted Stock, and Performance Units under Section 4.1. The Plan was
restated as of February 23, 2006 to reflect the foregoing changes.
On August 17, 2007 the Board of Directors of the Company approved a two-for-one
split of the Common Stock, to be effected in the form of a distribution payable
on September 13, 2007 to the holders of the Common Stock of record as of the
close of business on August 31, 2007, of one additional share of Common Stock
for every share of Common Stock outstanding as of that date (the “Stock Split”).
Therefore, effective as of September 13, 2007, the total number of shares
reserved for issuance under the Plan was adjusted to 14,448,674 in accordance
with Section 4.1 of the Plan, and the total number of shares subject to
outstanding Awards granted under the Plan as of September 13, 2007 was doubled.
Similarly, the Option Price per share of Common Stock under Stock Options
outstanding under the Plan as of





--------------------------------------------------------------------------------





September 13, 2007 was adjusted by a factor of .5. The plan was restated as of
September 13, 2007 to reflect the foregoing changes.
The Plan was amended and restated as of January 1, 2009 to comply with Section
409A of the Code.
The plan was further amended and restated as of October 1, 2011 to eliminate the
discretionary authority of the Committee to approve certain transfers of Stock
Options, as well as to formally recognize the Company’s option to deliver shares
of Common Stock by registering them via book entry.
On April 24, 2012, the Board of Directors of the Company approved a further
two-for-one split of the Common Stock, to be effected in the form of a
distribution payable on May 24, 2012 to the holders of the Common Stock of
record as of the close of business on May 11, 2012, of one additional share of
Common Stock for every share of Common Stock outstanding as of that date (the
“Second Stock Split”).  Therefore, effective as of May 24, 2012, the total
number of shares reserved for issuance under the Plan was adjusted to 28,897,348
in accordance with Section 4.1 of the Plan, and the total number of shares
subject to outstanding Awards granted under the Plan as of May 24, 2012 was
doubled.  Similarly, the Option Price per share of Common Stock under Stock
Options outstanding under the Plan as of May 24, 2012 was adjusted by a factor
of .5. 
On February18. 2013, the Plan was amended to eliminate the automatic
acceleration of vesting of Stock Options and Stock Appreciation Rights upon a
Change of Control, and the Board of Directors adopted a Clawback Policy
applicable to all Awards granted under the Plan to executive officers from and
after that date..
On April 27, 2015, the Plan was restated to incorporate all of the foregoing
changes.
On February 25, 2016, the Plan was amended and restated in order to incorporate
the Company’s Clawback Policy into the Plan.
2.Purpose. The purpose of the Plan is to give the Company a competitive
advantage in attracting, retaining and motivating officers, employees, directors
and consultants of the Company and its Affiliates.
SECTION 1. DEFINITIONS
1.General. For purposes of the Plan, the following terms are defined as set
forth below:
(a)
“Affiliate” means a corporation or other entity controlled by, controlling or
under common control with the Company, including, without limitation any
corporation, partnership, joint venture or other entity during any period in
which at least a fifty percent (50%) voting or profits interest is owned,
directly or indirectly, by the Company or any successor to the Company.

(b)
“Award” means a Management Incentive Award, Stock Option, Stock Appreciation
Right, Performance Unit, Restricted Stock or other award authorized under the
Plan.

(c)
“Award Cycle” means a period of consecutive fiscal years or portions thereof
designated by the Committee over which Awards are to be earned.

(d)
“Board” means the Board of Directors of the Company.

(e)
“Business Unit” means a unit of the business of the Company or its Affiliates as
determined by the Committee and the CEO.

(f)
“Capital Employed” means operating working capital plus net property, plant and
equipment.






--------------------------------------------------------------------------------





(g)
“Cause” means (1) “Cause” as defined in any Individual Agreement to which the
participant is a party, or (2) if there is no such Individual Agreement, or, if
it does not define “Cause”: (A) the participant having been convicted of, or
pleading guilty or nolo contendere to, a felony under federal or state law; (B)
the Willful and continued failure on the part of the participant to
substantially perform his or her employment duties in any material respect
(other than such failure resulting from Disability), after a written demand for
substantial performance is delivered to the participant that specifically
identifies the manner in which the Company believes the participant has failed
to perform his or her duties, and after the participant has failed to resume
substantial performance of his or her duties within thirty (30) days of such
demand; or (C) Willful and deliberate conduct on the part of the participant
that is materially injurious to the Company or an Affiliate; or (D) prior to a
Change in Control, such other events as will be determined by the Committee. The
Committee will, unless otherwise provided in an Individual Agreement with the
participant, determine whether “Cause” exists.

(h)
“CEO” means the Company’s chief executive officer.

(i)
“Change in Control” has the meanings set forth in Sections 14.2 Definition of
Change in Control and 14.3 Special Definition of Change in Control .

(j)
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

(k)
“Committee” means the Compensation and Organization Committee of the Board, or
such other committee as the Board may from time to time designate.

(l)
“Common Stock” means (1) the common stock of the Company, par value $.10 per
share, subject to adjustment as provided in Section 4.1 Shares Available for
Issuance; or (2) if there is a merger or consolidation and the Company is not
the surviving corporation, the capital stock of the surviving corporation given
in exchange for such common stock of the Company.

(m)
“Company” means FMC Corporation, a Delaware corporation.

(n)
“Covered Employee” means a participant who has received a Management Incentive
Award, Restricted Stock or Performance Units, who has been designated as such by
the Committee and who is or may be a “covered employee” within the meaning of
Section 162(m)(3) of the Code in the year in which the Management Incentive
Award, Restricted Stock or Performance Units are expected to be taxable to such
participant.

(o)
“Disability” means, unless otherwise provided by the Committee, (1) “Disability”
as defined in any individual agreement to which the participant is a party, or
(2) if there is no such individual agreement, or, if such agreement does not
define “Disability,” then “Disability” shall be determined in accordance with
the Company’s long-term disability plan.

(p)
“Dividend Equivalent Rights” means the right to receive cash, Stock Options,
Stock Appreciation Rights or Performance Units, as determined by the Committee,
in an amount equal to any dividends that would have been paid on a Stock Option,
Stock Appreciation Right or a Performance Unit, as applicable, with Dividend
Equivalent Rights if such Stock Option, Stock Appreciation Right or Performance
Unit, as applicable, was a share of Common Stock held by the participant on the
dividend payment date. Unless the Committee determines that Dividend Equivalent
Rights will be paid in cash as of the dividend payment date, such Dividend
Equivalent Rights, once credited, will be converted into an equivalent number of
Stock Options, Stock Appreciation Rights or Performance Units, as applicable;
provided, however, that the number of shares subject to any Award will always be
a whole number. Unless






--------------------------------------------------------------------------------





otherwise determined by the Committee as of the dividend payment date, if a
dividend is paid in cash, the number of Stock Options, Stock Appreciation Rights
or Performance Units into which a Dividend Equivalent Right will be converted
will be calculated as of the dividend payment date, in accordance with the
following formula:


(A x B)/C


in which “A” equals the number of Stock Options, Stock Appreciation Rights or
Performance Units with Dividend Equivalent Rights held by the participant on the
dividend payment date, “B” equals the cash dividend per share and “C” equals the
Fair Market Value per share of Common Stock on the dividend payment date. Unless
otherwise determined by the Committee as of the dividend payment date, if a
dividend is paid in property other than cash, the number of Stock Options, Stock
Appreciation Rights or Performance Units, as applicable into which a Dividend
Equivalent Right will be converted will be calculated, as of the dividend
payment date, in accordance with the formula set forth above, except that “B”
will equal the fair market value per share of the property which the participant
would have received if the Stock Option, Stock Appreciation Right or Performance
Unit, as applicable, with Dividend Equivalent Rights held by the participant on
the dividend payment date was a share of Common Stock. Notwithstanding any other
provision in the Plan, Dividend Equivalent Rights may not be accumulated and
paid on the date of exercise of the Stock Option or Stock Appreciation Right
giving rise to the Dividend Equivalent Right.
(q)
“Effective Date” means February 16, 2001, the date the Plan was adopted by the
Board. The Board’s adoption of the increase of 800,000 shares (later adjusted to
be an additional 1,525,123 shares as a result of the Spin-off, which equates to
3,700,000 shares as a result of the Stock Split and the Second Stock Split) of
Common Stock reserved for issuance under the Plan is also effective as of
February 16, 2001.

(r)
“Eligible Individuals” means officers, employees, directors and consultants of
the Company or any of its Affiliates, and prospective employees, directors and
consultants who have accepted offers of employment, membership on a board or
consultancy from the Company or its Affiliates, who are or will be responsible
for or contribute to the management, growth or profitability of the business of
the Company or its Affiliates, as determined by the Committee.

(s)
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.

(t)
“Expiration Date” means the date on which an Award becomes unexercisable and/or
not payable by reason of lapse of time or otherwise as provided in Section 6.2
Expiration Date.

(u)
“Fair Market Value” means, except as otherwise provided by the Committee, as of
any given date, the closing price for shares of Common Stock on the New York
Stock Exchange for the specified date (as of 4:00 p.m. Eastern Standard Time or
Eastern Daylight Savings Time, whichever is then in effect), or, if the shares
were not traded on the New York Stock Exchange on such date, then on the next
preceding date on which the shares were traded, all as reported by such source
as the Committee may select.

(v)
“Grant Date” means the date designated by the Committee as the date of grant of
an Award.






--------------------------------------------------------------------------------





(w)
“Incentive Stock Option” means any Stock Option designated as, and qualified as,
an “incentive stock option” within the meaning of Section 422 of the Code.

(x)
“Individual Agreement” means a severance, employment, consulting or similar
agreement between a participant and the Company or one of its Affiliates.

(y)
“Management Incentive Award” means an Award of cash, Common Stock, Restricted
Stock or a combination of cash, Common Stock and Restricted Stock, as determined
by the Committee.

(z)
“Net Contribution” means for a Business Unit, its operating profit after-tax,
less the product of (1) a percentage as determined by the Committee; and (2) the
Business Unit’s Capital Employed.

(aa)
“Nonqualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

(ab)
“Notice” means the written evidence of an Award granted under the Plan in such
form as the Committee will from time to time determine.

(ac)
“Performance Goals” means the performance goals established by the Committee in
connection with the grant of Management Incentive Awards, Restricted Stock or
Performance Units as set forth in the Notice. In the case of Qualified
Performance-Based Awards, Performance Goals will be set by the Committee within
the time period prescribed by Section 162(m) of the Code and related
regulations, and will be based on Net Contribution, or such other performance
criteria selected by the Committee, including, without limitation, the Fair
Market Value of the Common Stock, the Company’s or a Business Unit’s market
share, sales, earnings, costs, productivity, return on equity or return on
Capital Employed.

(ad)
“Performance Units” means an Award granted under Section 12 Performance Units.

(ae)
“Plan” means the FMC Corporation Incentive Compensation and Stock Plan, as set
forth herein and as hereinafter amended from time to time.

(af)
“Qualified Performance-Based Award” means a Management Incentive Award, an Award
of Restricted Stock or an Award of Performance Units designated as such by the
Committee, based upon a determination that (1) the recipient is or may be a
Covered Employee; and (2) the Committee wishes such Award to qualify for the
Section 162(m) Exemption.

(ag)
“Restricted Stock” means an Award granted under Section 11 Restricted Stock.

(ah)
“Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.

(ai)
“Stock Appreciation Right” means an Award granted under Section 10 Stock
Appreciation Rights.

(aj)
“Stock Option” means an Award granted under Section 9 Stock Options.

(ak)
“Termination of Employment” means the termination of the participant’s
employment with, or performance of services for, the Company and any of its
Affiliates. Temporary absences from employment because of illness, vacation or
leave of absence and transfers among the Company and its Affiliates will not be
considered Terminations of Employment.

(al)
“Vesting Date” means the date on which an Award becomes vested, and, if
applicable, fully exercisable and/or payable by or to the participant as
provided in Section 6.3 Vesting.

(am)
“Willful” means any action or omission by the participant that was not in good
faith and without a reasonable belief that the action or omission was in the
best interests of the Company or its Affiliates. Any act or omission based upon
authority given






--------------------------------------------------------------------------------





pursuant to a duly adopted resolution of the Board, or, upon the instructions of
the CEO or any other senior officer of the Company, or, based upon the advice of
counsel for the Company will be conclusively presumed to be taken or omitted by
the participant in good faith and in the best interests of the Company and/or
its Affiliates.
2.Other Definitions. In addition, certain other terms used herein have
definitions given to them in the first place in which they are used.
SECTION 2. ADMINISTRATION
1.Committee Administration. The Committee is the administrator of the Plan.
Among other things, the Committee has the authority, subject to the terms of the
Plan:
(an)
To select the Eligible Individuals to whom Awards are granted;

(ao)
To determine whether and to what extent Awards are granted;

(ap)
To determine the amount of each Award;

(aq)
To determine the terms and conditions of any Award, including, but not limited
to, the option price, any vesting condition, restriction or limitation regarding
any Award and the shares of Common Stock relating thereto, based on such factors
as the Committee will determine;

(ar)
To modify, amend or adjust the terms and conditions of any Award, at any time or
from time to time; and

(as)
To determine under what circumstances an Award may be settled in cash or Common
Stock or a combination of cash and Common Stock.

The Committee has the authority to adopt, alter and repeal administrative rules,
guidelines and practices governing the Plan, to interpret the terms and
provisions of the Plan, any Award, any Notice and any other agreement relating
to any Award and to take any action it deems appropriate for the administration
of the Plan.
2. Committee Action. The Committee may act only by a majority of its members
then in office unless it allocates or delegates its authority to a Committee
member or other person to act on its behalf. Except to the extent prohibited by
applicable law or applicable rules of a stock exchange, the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any other person or persons. Any such allocation or delegation may be
revoked by the Committee at any time.
Any determination made by the Committee or its delegate with respect to any
Award will be made in the sole discretion of the Committee or such delegate. All
decisions of the Committee or its delegate are final, conclusive and binding on
all parties.
3.Board Authority. Any authority granted to the Committee may also be exercised
by the full Board. To the extent that any permitted action taken by the Board
conflicts with action taken by the Committee, the Board action will control.
SECTION 3. SHARES
1.Shares Available For Issuance. The maximum number of shares of Common Stock
that may be delivered to participants and their beneficiaries under the Plan
will be 28,977,508 (after giving effect to the Stock Split and the Second Stock
Spllit). Shares subject to an Award under the Plan may be authorized and
unissued shares or may be treasury shares.
The maximum number of shares of Common Stock that may be subject to Management
Incentive Awards, Restricted Stock and Performance Units is 7,020,248 shares of
Common Stock (after giving effect to the Stock Split and Second Stock Split).
[Note that (after giving effect to the Stock Split and Second Stock Split) this
number includes 1,820,248 shares subject to Management Incentive Awards,
Restricted Stock and Performance Units awarded prior to February 23, 2006, as
well as 5,200,000-shares





--------------------------------------------------------------------------------





that are available for future grant as Management Incentive Awards, Restricted
Stock and Performance Units awarded on or after February 23, 2006.]
No Award will be counted against the shares available for delivery under the
Plan if the Award is payable to the participant only in the form of cash, or if
the Award is paid to the participant in cash.
To the extent any Award is forfeited, any Stock Option (or Stock Appreciation
Right) terminates, expires or lapses without being exercised or any Stock
Appreciation Right is exercised for cash, the shares of Common Stock subject to
such Award will again become available for delivery in connection with new
Awards under the Plan. To the extent any shares of Common Stock subject to an
Award are tendered back prior to April 20, 2011 (or, if later, the 10th
anniversary of the latest re-approval of this clause by the Company’s
stockholders) or not delivered because such shares are (in either case) used to
satisfy an applicable tax-withholding obligation, such shares will again become
available for delivery in connection with new Awards under the Plan.
In the event of a stock dividend, stock split, merger, consolidation, separation
or other change in capitalization, spin-off, extraordinary dividend or
distribution, reorganization (whether or not such reorganization comes within
the definition of such term in Section 368 of the Code), reclassification,
recapitalization, partial or complete liquidation of the Company or other
similar event or transaction, the Committee shall make such equitable
substitutions or adjustments in the number, kind, and price of shares, or the
identity of the issuer of shares, reserved for issuance under the Plan or
subject to outstanding Awards granted under the Plan, and the maximum limitation
upon any Awards to be granted to any participant, as the Committee determines to
be necessary or appropriate to fulfill the purposes for which the Plan was
adopted and the Awards were granted; provided, however, that no such
substitution or adjustment will be made if such substitution or adjustment would
give rise to any tax under Section 409A of the Code; and provided further, that
the number of shares subject to any Award will always be a whole number. Any
such adjusted price will be used to determine the amount payable in cash or
shares, as applicable, by the Company upon the exercise of any Award. [Note that
as a result of the Spin-off, for any Stock Options granted on or before December
31, 2001, the Option Prices for such Stock Options have been adjusted by a
factor of .5245476 pursuant to this Section 4.1; that as a result of the Stock
Split, for any Stock Options granted on or prior to September 13, 2007, the
number of shares subject to such Stock Options has been doubled and the Option
Prices for such Stock Options have been adjusted by a factor of .5 pursuant to
this Section 4.1; and that as a result of the Second Stock Split, for any Stock
Options granted on or prior to May 24, 2002 the number of shares subject to such
Stock Options has been further doubled and the Option Prices for such Stock
Options has been further adjusted by a factor of .5 pursuant to this Section
4.1.]
2.Individual Limits. No participant may be granted Stock Options and Stock
Appreciation Rights covering in excess of 500,000 shares of Common Stock in any
calendar year, provided, however that this prohibition shall not apply: i) to
the extent Common Stock subject to a Stock Option granted prior to December 31,
2001, when adjusted as a result of the Spin-off, exceeded 500,000 shares for an
individual participant in a calendar year, (ii) to awards granted on or prior to
September 13, 2007, to the extent when adjusted as a result of the Stock Split,
the limits in this sentence are exceeded, or (iii), to awards granted on or
prior to May 24, 2012, to the extent when adjusted as a result of the Second
Stock Split, the limits in this sentence are exceeded.. The maximum aggregate
amount with respect to each Management Incentive Award, Award of Performance
Units or Award of Restricted Stock that may be granted, or, that may vest, as
applicable, in any calendar year for any individual participant is 500,000
shares of Common Stock, or the dollar equivalent of 500,000 shares of Common
Stock, provided, however that this





--------------------------------------------------------------------------------





prohibition shall not apply: (i) to awards granted prior to December 31, 2001,
to the extent that when adjusted as a result of the Spin-off, the limits in this
sentence are exceeded, (ii) to awards granted on or prior to September 13, 2007,
to the extent when adjusted as a result of the Stock Split, the limits in this
sentence are exceeded, or (iii), to awards granted on or prior to May 24, 2012,
to the extent when adjusted as a result of the Second Stock Split, the limits in
this sentence are exceeded.
SECTION 4. ELIGIBILITY
Awards may be granted under the Plan to Eligible Individuals. Incentive Stock
Options may be granted only to employees of the Company and its subsidiaries or
parent corporation (within the meaning of Section 424(f) of the Code).
SECTION 5.
TERMS AND CONDITIONS OF AWARDS

1.General. Awards will be in the form and upon the terms and conditions as
determined by the Committee, subject to the terms of the Plan. The Committee is
authorized to grant Awards independent of, or in addition to other Awards
granted under the Plan. The terms and conditions of each Award may vary from
other Awards. Awards will be evidenced by Notices, the terms and conditions of
which will be consistent with the terms of the Plan and will apply only to such
Award.
2.Expiration Date. Unless otherwise provided in the Notice, the Expiration Date
of an Award will be the earlier of the date that is ten (10) years after the
Grant Date or the date of the participant’s Termination of Employment.
3.Vesting. Each Award vests and becomes fully payable, exercisable and/or
released of any restriction on the Vesting Date. The Vesting Date of each Award,
as determined by the Committee, will be set forth in the Notice.


SECTION 6.
QUALIFIED PERFORMANCE-BASED AWARDS

1.The Committee may designate a Management Incentive Award, or an Award of
Restricted Stock or an Award of Performance Units as a Qualified
Performance-Based Award, in which case, the Award is contingent upon, and may
not vest until, the attainment of Performance Goals has been certified by the
Committee. The amount of the Qualifying Performance-Based Award actually paid to
a Participant at the discretion of the Committee may be less, but shall not be
more, than the amount determined by the applicable Performance Goals.
SECTION 7. MANAGEMENT INCENTIVE AWARDS
1.Management Incentive Awards. The Committee is authorized to grant Management
Incentive Awards, subject to the terms of the Plan. Notices for Management
Incentive Awards will indicate the Award Cycle, any applicable Performance
Goals, any applicable designation of the Award as a Qualified Performance-Based
Award, the Vesting Date of the Award and the form of payment of the Award.
Unless otherwise provided in a Notice, in order to be eligible to receive
payment in respect of a Management Incentive Award, a participant must be an
employee of the Company during the entire Award Cycle applicable to the
Management Incentive Award.
2.Settlement. As soon as practicable after the Vesting Date, but no later than
the 15th day of the third calendar month following the Vesting Date of any
Management Incentive Award, payment in respect of the Management Incentive Award
will be made to the participant in cash, Common Stock, Restricted Stock or a
combination of cash, Common Stock and Restricted Stock, as determined by the
Committee. The number of shares of Common Stock payable under the stock portion
of a Management Incentive Award will equal the amount of such portion of the
award divided by the Fair Market Value of the Common Stock on the date of
payment. The foregoing notwithstanding, Management Incentive Awards payable in
cash may be deferred in accordance with the FMC Corporation Nonqualified Savings
and Investment Plan, as it may be amended from time to time.





--------------------------------------------------------------------------------





SECTION 8. STOCK OPTIONS
1.Stock Options. The Committee is authorized to grant Stock Options, including
both Incentive Stock Options and Nonqualified Stock Options, subject to the
terms of the Plan. Notices will indicate whether the Stock Option is intended to
be an Incentive Stock Option or a Nonqualified Stock Option, the option price,
the term and the number of shares to which it pertains. To the extent that any
Stock Option is not designated as an Incentive Stock Option, or, even if so
designated does not qualify as an Incentive Stock Option on or subsequent to its
Grant Date, it will constitute a Nonqualified Stock Option. No Incentive Stock
Option will be granted hereunder on or after the 10th anniversary of the date of
stockholder approval of the Plan (or, if the stockholders approve an amendment
that increases the number of shares subject to the Plan, the 10th anniversary of
the date of such approval); provided, however, that Incentive Stock Options
granted prior to such 10th anniversary may extend beyond that date.
2.Option Price. The option price per share of Common Stock purchasable under a
Stock Option will be determined by the Committee and will not be less than the
Fair Market Value of the Common Stock subject to the Stock Option on the Grant
Date.
3.Incentive Stock Options. The terms of the Plan addressing Incentive Stock
Options and each Incentive Stock Option will be interpreted in a manner
consistent with Section 422 of the Code and all valid regulations issued
thereunder.
4.Exercise. Stock Options will be exercisable at such time or times and subject
to the terms and conditions set forth in the Notice. A participant can exercise
a Stock Option, in whole or in part, at any time on or after the Vesting Date
and before the Expiration Date by giving written notice of exercise to the
Company specifying the number of shares of Common Stock subject to the Stock
Option to be purchased. Such notice will be accompanied by payment in full to
the Company of the option price by certified or bank check or such other cash
equivalent instrument as the Company may accept. If approved by the Committee,
payment in full or in part may also be made in the form of Common Stock (by
delivery of such shares or by attestation) already owned by the optionee of the
same class as the Common Stock subject to the Stock Option, based on the Fair
Market Value of the Common Stock on the date the Stock Option is exercised.
Notwithstanding the foregoing, the right to make payment in the form of already
owned shares of Common Stock applies only to shares that have been held by the
optionee for at least six (6) months at the time of exercise or that were
purchased on the open market.
If approved by the Committee, payment in full or in part may also be made by
delivering a properly executed exercise notice to the Company, together with a
copy of irrevocable instructions to a broker to deliver promptly to the Company
the amount of sale or broker loan proceeds necessary to pay the option price,
and, if requested, by the amount of any federal, state, local or foreign
withholding taxes. To facilitate the foregoing, the Company may enter into
agreements for coordinated procedures with one or more brokerage firms, but any
loans by a broker in connection with an exercise shall be arranged between the
broker and the employee, and not by the Company.
In addition, if approved by the Committee, a Stock Option may be exercised by a
"net cashless exercise" procedure whereby all or any portion of the option price
and/or any required tax withholding may be satisfied by a reduction in the
number of shares issued upon exercise. In that case, the number of shares of
Common Stock issued upon exercise will be equal to: (a) the product of (i) the
number of shares as to which the Stock Option is then being exercised on a net
cashless basis, and (ii) the excess of (A) the Fair Market Value on the date of
exercise, over (B) the option price and/or any required tax withholding
associated with the net cashless exercise (expressed on a per share basis),
divided by (b) the Fair Market Value on the date of exercise. A number of shares
of Common Stock equal to the difference between the number of shares as to which
the Stock Option is then being exercised and the number of shares actually
issued upon such exercise will be deemed to have been retained by the Company in
satisfaction of the option price and/or any required tax withholding.





--------------------------------------------------------------------------------





5.Settlement. As soon as practicable after the exercise of a Stock Option: a) if
the shares purchased are represented by certificates, the Company will deliver
to or on behalf of the optionee certificates of Common Stock for the number of
shares purchased; or (b) if not represented by certificates, the shares
purchased shall be registered by means of book entry. No shares of Common Stock
will be issued until full payment therefor has been made. An optionee will have
all of the rights of a stockholder of the Company holding Common Stock,
including, but not limited to, the right to vote the shares and the right to
receive dividends, when the optionee has given written notice of exercise, has
paid in full for such shares and, if requested, has given the representation
described in Section 18 General Provisions. The Committee may give optionees
Dividend Equivalent Rights.
6.Nontransferability. No Stock Option will be transferable by the optionee other
than by will or by the laws of descent and distribution. All Stock Options will
be exercisable, subject to the terms of the Plan, only by the optionee, the
guardian or legal representative of the optionee, or any person to whom such
Stock Option is transferred pursuant to this paragraph, it being understood that
the terms “holder” and “optionee” include such guardian, legal representative
and other transferee. No Stock Option will be subject to execution, attachment
or other similar process.
7. Cashing Out. On receipt of written notice of exercise, the Committee may
elect to cash out all or part of the portion of the shares of Common Stock for
which a Stock Option is being exercised by paying the optionee an amount, in
cash or Common Stock, equal to the excess of the Fair Market Value of the Common
Stock over the option price times the number of shares of Common Stock for which
the Stock Option is being exercised on the effective date of such cash-out.
SECTION 9. STOCK APPRECIATION RIGHTS.
1.Stock Appreciation Rights. The Committee is authorized to grant Stock
Appreciation Rights, subject to the terms of the Plan. Stock Appreciation Rights
granted with a Nonqualified Stock Option may be granted either on or after the
Grant Date. Stock Appreciation Rights granted with an Incentive Stock Option may
be granted only on the Grant Date of such Stock Option. Notices of Stock
Appreciation Rights granted with Stock Options may be incorporated into the
Notice of the Stock Option. Notices of Stock Appreciation Rights will indicate
whether the Stock Appreciation Right is independent of any Award or granted with
a Stock Option, the price, the term, the method of exercise and the form of
payment. The Committee may also grant Dividend Equivalent Rights in association
with any Stock Appreciation Right. A Stock Appreciation Right exercise price may
never be less than the Fair Market Value of the underlying Common Stock on the
Grant Date of such Stock Appreciation Right.
2.Exercise. A participant can exercise Stock Appreciation Rights, in whole or in
part, at any time after the Vesting Date and before the Expiration Date, or,
with respect to Stock Appreciation Rights granted in connection with any Stock
Option, at such time or times and to the extent that the Stock Options to which
they relate are exercisable, by giving written notice of exercise to the Company
specifying the number of Stock Appreciation Rights to be exercised. A Stock
Appreciation Right granted with a Stock Option may be exercised by an optionee
by surrendering any applicable portion of the related Stock Option in accordance
with procedures established by the Committee. To the extent provided by the
Committee, Stock Options which have been so surrendered will no longer be
exercisable to the extent the related Stock Appreciation Rights have been
exercised.
3.Settlement. As soon as practicable after the exercise of a Stock Appreciation
Right, an optionee will be entitled to receive an amount in cash, shares of
Common Stock or a combination of cash and shares of Common Stock, as determined
by the Committee, in value equal to the excess of the Fair Market Value on the
date of exercise of one share of Common Stock over the Stock Appreciation Right
price per share multiplied by the number of shares in respect of which the Stock
Appreciation Right is being exercised.
Upon the exercise of a Stock Appreciation Right granted with any Stock Option,
the Stock Option or part thereof to which such Stock Appreciation Right is
related will be deemed to have been exercised for the





--------------------------------------------------------------------------------





purpose of the limitation set forth in Section 4 Shares on the number of shares
of Common Stock to be issued under the Plan, but only to the extent of the
number of shares delivered upon the exercise of the Stock Appreciation Right.
4.Nontransferability. Stock Appreciation Rights will be transferable only to the
extent they are granted with any Stock Option, and only to permitted transferees
of such underlying Stock Option in accordance with the Nontransferability
provisions of Section 9.
SECTION 10. RESTRICTED STOCK
1.Restricted Stock. The Committee is authorized to grant Restricted Stock,
subject to the terms of the Plan. Notices for Restricted Stock may be in the
form of a Notice and book-entry registration or issuance of one or more stock
certificates. Any certificate issued in respect of shares of Restricted Stock
will be registered in the name of such participant and will bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Award, substantially in the following form:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions, including, but not limited to,
forfeiture of the FMC Corporation Incentive Compensation and Stock Plan and a
Restricted Stock Notice. Copies of such Plan and Notice are on file at the
offices of FMC Corporation.”
The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon will have lapsed and
that, as a condition of any Award of Restricted Stock, the participant will have
delivered a stock power, endorsed in blank, relating to the Common Stock covered
by such Award. The Notice or certificates will indicate any applicable
Performance Goals and any applicable designation of the Restricted Stock as a
Qualified Performance-Based Award. Unless otherwise provided in a Notice, in
order to be eligible to vest in an Award of Restricted Stock, a participant must
be an employee of the Company during the entire Award Cycle applicable to the
Restricted Stock.
2.Participant Rights. Subject to the terms of the Plan and the Notice or
certificate of Restricted Stock, the participant will not be permitted to sell,
assign, transfer, pledge or otherwise encumber shares of Restricted Stock until
the Vesting Date. Notwithstanding the foregoing, if approved by the Committee, a
participant may pledge Restricted Stock as security for a loan to obtain funds
to pay the option price for Stock Options. Except as provided in the Plan and
the Notice or certificate of the Restricted Stock, the participant will have,
with respect to the shares of Restricted Stock, all of the rights of a
stockholder of the Company holding Common Stock, including, but not limited to,
the right to vote the shares and to receive dividends with respect to the
shares; provided that, in the discretion of the Committee, cash or property
payable as a dividend on Restricted Stock may be subjected to the same vesting
conditions as the Restricted Stock giving rise to the payment or may be
converted into a number of additional shares of Restricted Stock (again, having
the same vesting conditions as the Restricted Stock giving rise to the payment)
determined by dividing the amount of the cash or the fair market value of the
property otherwise distributable (as determined by the Committee) by the Fair
Market Value on the dividend payment date.
3.Settlement. As soon as practicable after the vesting date for any share of
Restricted Stock; (a) if the share is represented by a legended certificate,
that legended certificate will be exchanged for a new certificate that does not
contain the legend described above in Section 11.1 and the new certificate will
be delivered to the participant, or (b) if the share is registered by means of
book entry, the Company will direct its transfer agent to remove the
stop-transfer order associated with the satisfied vesting condition(s).





--------------------------------------------------------------------------------





SECTION 11. PERFORMANCE UNITS
1.Performance Units. The Committee is authorized to grant Performance Units,
subject to the terms of the Plan. Notices of Performance Units will indicate any
applicable Performance Goals, any applicable designation of the Award as a
Qualified Performance-Based Award, the Vesting Date of the Performance Units and
the form of payment. Unless otherwise provided in a Notice, in order to be
eligible to receive payment in respect of a Performance Unit, a participant must
be an employee of the Company during the entire Award Cycle applicable to the
Performance Unit.
2.Settlement. As soon as practicable after the Vesting Date, but no later than
the March 15th of the year following the year in which the Vesting Date of a
Performance Unit occurs, payment will be made in respect of the Performance
Unit. Payment in respect of Performance Units will be made in an amount of cash
equal to the Fair Market Value of one share of Common Stock multiplied by the
number of Performance Units earned or, if applicable, in a number of shares of
Common Stock equal to the number of Performance Units earned, each as determined
by the Committee. Payment in respect of Performance Units may not be deferred
(other than payment in respect of Performance Units granted to directors prior
to January 1, 2009).
SECTION 12. OTHER AWARDS
The Committee is authorized to make, either alone or in conjunction with other
Awards, Awards of cash or Common Stock and Awards that are valued in whole or in
part by reference to, or are otherwise based upon, Common Stock, including,
without limitation, convertible debentures.
SECTION 13.
CHANGE IN CONTROL

1.Impact of Change in Control. Notwithstanding any other provision of the Plan
to the contrary, in the event of a Change in Control, as of the date such Change
in Control is determined to have occurred, any outstanding:
(at)
Stock Options and Stock Appreciation Rights become fully exercisable and vested
to the extent provided in the Notice, or if not provided in the Notice, to the
extent determined by the Committee;

(au)
Restricted Stock becomes free of all restrictions and becomes fully vested and
transferable to the full extent of all or a portion of the maximum amount of the
original grant as provided in the Notice, or, if not provided in the Notice, as
determined by the Committee;

(av)
Performance Units become vested to the extent provided in the Notice, or if not
provided in the Notice, as determined by the Committee; and

(aw)
Management Incentive Awards become fully vested to the full extent of all or a
portion of the maximum amount of the original grant as provided in the Notice,
or, if not provided in the Notice, as determined by the Committee, and such
Management Incentive Awards will be settled in cash or Common Stock, as
determined by the Committee, as promptly as is practicable following the Change
in Control (except for Management Incentive Awards deferred under the FMC
Corporation Nonqualified Savings and Investment Plan which awards will be
settled at the time specified in accordance with the FMC Corporation
Nonqualified Savings and Investment Plan).

The Committee may also make additional substitutions, adjustments and/or
settlements of outstanding Awards as it deems appropriate and consistent with
the Plan’s purposes.
2.Definition of Change in Control. For purposes of the Plan other than with
respect to the acceleration of Management Incentive Awards in accordance with
Section 14.1, a “Change in Control” will mean the happening of any of the
following events:
(ax)
An acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial ownership
(within the






--------------------------------------------------------------------------------





meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of either (1) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); excluding, however, the following: (A) any acquisition directly
from the Company, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (D) any
acquisition pursuant to a transaction which complies with Subsections (1), (2)
and (3) of Subsection (c) of this Section 14.2;
(ay)
A change in the composition of the Board such that the individuals who, as of
the Effective Date, constitute the Board (such Board will be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of this Section
14.2, that any individual who becomes a member of the Board subsequent to the
Effective Date, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) will be considered as though
such individual were a member of the Incumbent Board; but, provided further,
that any such individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board will not be so considered as a member of the
Incumbent Board;

(az)
Consummation of a reorganization, merger or consolidation, sale or other
disposition of all or substantially all of the assets of the Company, or
acquisition by the Company of the assets or stock of another entity (“Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which (1) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than sixty
percent (60%) of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (2)
no Person (other than the Company, any employee benefit plan (or related trust)
of the Company or such corporation resulting from such Corporate Transaction)
will beneficially own, directly or indirectly, twenty percent (20%) or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors except to the extent that such ownership existed prior
to the Corporate Transaction, and (3) individuals who were members of the
Incumbent Board






--------------------------------------------------------------------------------





will constitute at least a majority of the members of the board of directors of
the corporation resulting from such Corporate Transaction; or
(ba)
The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

3.Special Definition of Change in Control. For purposes of the Plan, only with
respect to the acceleration of Management Incentive Awards in accordance with
Section 14.1, a “Change in Control” will mean the happening of any of the
following events:
(bb)
A Person acquires (or has acquired over the 12-month period ending on the date
of the most recent acquisition by such Person) stock of the Company possessing
thirty percent (30%) or more of the total voting power of the then outstanding
voting securities of the Company; excluding, however, the following: (A) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (B) any acquisition by the
Company or (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company;

(bc)
The date that a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of appointment or election;

(bd)
A Person acquires (or has acquired over the 12-month period ending on the date
of the most recent acquisition by such Person) assets from the Company that have
a total gross fair market value equal to more than forty percent (40%) of the
total gross fair market value of all of the assets of the Company immediately
before such acquisition or acquisitions.

SECTION 14.
FORFEITURE OF AWARDS

1.Notwithstanding anything in the Plan to the contrary, the Committee may, in
the event of serious misconduct by a participant (including, without limitation,
any misconduct prejudicial to or in conflict with the Company or its Affiliates,
or any Termination of Employment for Cause), or any activity of a participant in
competition with the business of the Company or any Affiliate, (a) cancel any
outstanding Award granted to such participant, in whole or in part, whether or
not vested or deferred, and/or (b) if such conduct or activity occurs within one
year following the exercise or payment of an Award, require such participant to
repay to the Company any gain realized or payment received upon the exercise or
payment of such Award (with such gain or payment valued as of the date of
exercise or payment). Such cancellation or repayment obligation will be
effective as of the date specified by the Committee. Any repayment obligation
may be satisfied in Common Stock or cash or a combination thereof (based upon
the Fair Market Value of Common Stock on the day of payment), and the Committee
may provide for an offset to any future payments owed by the Company or any
Affiliate to the participant if necessary to satisfy the repayment obligation.
The determination of whether a participant has engaged in a serious breach of
conduct or any activity in competition with the business of the Company or any
Affiliate will be made by the Committee in good faith. This Section 15 will have
no application following a Change in Control.
2.Without limiting the generality of Section 15.1, all Awards with a Grant Date
of February 18, 2013 or later shall additionally be subject to the forfeiture,
clawback, disgorgement and other provisions set forth in the Company’s Clawback
Policy, as the same shall be in effect from time to time. Sections 15.1 and 15.2
shall be applied so as to avoid duplication of recovery, i.e. the recovery of
the same incentive compensation more than once under both Sections, from the
same Award recipient.
SECTION 15. AMENDMENT AND TERMINATION
The Committee may amend, alter, or discontinue the Plan or any Award,
prospectively or retroactively, but no amendment, alteration or discontinuation
may impair the rights of a recipient of any





--------------------------------------------------------------------------------





Award without the recipient’s consent, except such an amendment made to comply
with applicable law, stock exchange rules or accounting rules.
No amendment will be made without the approval of the Company’s stockholders to
the extent such approval is required by applicable law or stock exchange rules,
or to the extent such amendment increases the number of shares available for
delivery under the Plan. Without the approval of the Company’s stockholders, the
Committee will not reduce the option price of a Stock Option after the Grant
Date or cancel an outstanding Stock Option and grant a new Stock Option with a
lower exercise price in substitution therefor (other than, in either case, in
accordance with the adjustment provisions in the last paragraph of Section 4.1).
SECTION 16.
UNFUNDED STATUS OF PLAN

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided, however, that unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.
SECTION 17.
GENERAL PLAN PROVISIONS

1.General Provisions. The Plan will be administered in accordance with the
following provisions and any other rule, guideline and practice determined by
the Committee:
(be)
Each person purchasing or receiving shares pursuant to an Award may be required
to represent to and agree with the Company in writing that he or she is
acquiring the shares without a view to the distribution of the shares.

(bf)
The certificates for shares issued under an Award may include any legend which
the Committee deems appropriate to reflect any restrictions on transfer.

(bg)
Notwithstanding any other provision of the Plan, any Award, any Notice or any
other agreements made pursuant thereto, the Company is not required to issue or
deliver any shares of Common Stock prior to fulfillment of all of the following
conditions:

(i)
Listing or approval for listing upon notice of issuance, of such shares on the
New York Stock Exchange, or such other securities exchange as may at the time be
the principal market for the Common Stock;

(ii)
Any registration or other qualification of such shares of the Company under any
state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification which the Committee deems necessary or
advisable; and

(iii)
Obtaining any other consent, approval, or permit from any state or federal
governmental agency which the Committee deems necessary or advisable.

(bh)
The Company will not issue fractions of shares. Whenever, under the terms of the
Plan, the aggregate number of shares required to be issued to a participant at a
particular time includes a fractional share, one additional whole share will be
issued to the participant in lieu of and in satisfaction for that fractional
share.

(bi)
In the case of a grant of an Award to any Eligible Individual of an Affiliate,
the Company may, if the Committee so directs, issue or transfer the shares of
Common Stock, if any, covered by the Award to the Affiliate, for such lawful
consideration as the Committee may specify, upon the condition or understanding
that the Affiliate will transfer the shares of Common Stock to the Eligible
Individual in accordance with the terms of the Award specified by the Committee
pursuant to the provisions of the Plan.






--------------------------------------------------------------------------------





All shares of Common Stock underlying Awards that are forfeited or canceled
revert to the Company.
2.Employment. The Plan will not constitute a contract of employment, and
adoption of the Plan will not confer upon any employee any right to continued
employment, nor will it interfere in any way with the right of the Company or an
Affiliate to terminate at any time the employment of any employee or the
membership of any director on a board of directors or any consulting arrangement
with any Eligible Individual.
3.Tax Withholding Obligations. No later than the date as of which the Company
reasonably believes an amount first becomes includible in the gross income of
the participant for federal income tax purposes with respect to any Award under
the Plan, the participant will pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any federal, state, local
or foreign taxes of any kind required by law to be withheld with respect to such
amount. Unless otherwise determined by the Company, withholding obligations may
be settled with Common Stock, including Common Stock that is part of the Award
that gives rise to the withholding requirement; provided, that not more than the
legally required minimum withholding may be settled with Common Stock. The
obligations of the Company under the Plan will be conditional on such payment or
arrangements, and the Company and its Affiliates will, to the extent permitted
by law, have the right to deduct any such taxes from any payment otherwise due
to the participant. The Committee may establish such procedures as it deems
appropriate, including making irrevocable elections, for the settlement of
withholding obligations with Common Stock.
4.Beneficiaries. The Committee will establish such procedures as it deems
appropriate for a participant to designate a beneficiary to whom any amounts
payable in the event of the participant’s death are to be paid or by whom any
rights of the participant, after the participant’s death, may be exercised.
5.Governing Law. The Plan and all Awards made and actions taken thereunder will
be governed by and construed in accordance with the laws of the State of
Delaware, without reference to principles of conflict of laws. Notwithstanding
anything herein to the contrary, in the event an Award is granted to an Eligible
Individual who is employed or providing services outside the United States and
who is not compensated from a payroll maintained in the United States, the
Committee may modify the provisions of the Plan and/or any such Award as they
pertain to such individual to comply with and account for the tax and accounting
rules of the applicable foreign law so as to maintain the benefit intended to be
provided to such participant under the Award.
6.Nontransferability. Awards under the Plan are not transferable except by will
or by laws of descent and distribution; provided, that this section shall not
restrict the transferability of unrestricted cash or shares of Common Stock that
were unrestricted when issued or that by their terms have become unrestricted.
7.Severability. Wherever possible, each provision of the Plan and of each Award
and of each Notice will be interpreted in such a manner as to be effective and
valid under applicable law. If any provision of the Plan, any Award or any
Notice is found to be prohibited by or invalid under applicable law, then (a)
such provision will be deemed amended to and to have contained from the outset
such language as will be necessary to accomplish the objectives of the provision
as originally written to the fullest extent permitted by law; and (b) all other
provisions of the Plan and any Award will remain in full force and effect.
8.Strict Construction. No rule of strict construction will be applied against
the Company, the Committee or any other person in the interpretation of the
terms of the Plan, any Award, any Notice, any other agreement or any rule or
procedure established by the Committee.
9.Stockholder Rights. Except as otherwise provided herein, no participant will
have dividend, voting or other stockholder rights by reason of a grant of an
Award or a settlement of an Award in cash.







--------------------------------------------------------------------------------














